Dissenting Opinion by
Judge Crumlish, Jr.:
I must respectfully dissent. It is my interpretation of Article V, Section 16 of the Pennsylvania Constitution that, for purposes of determining the eligibility of a retired judge to elect to receive his pre-retirement salary under Section 401 (4) of the State Employees’ Retirement Code of 1959,1 a judge’s mandatory retirement at age seventy leaves an “unexpired portion of his term” of office which is equivalent to the remainder of his elected term of office following retirement. Our recent decision in Firing v. Kephart, 18 Pa. Commonwealth Ct. 578, 336 A. 2d 470, 473 (1975), is not controlling on this point. There we were concerned with the right of a justice of the peace to receive his regular salary past the date of his constitutionally mandated retirement; whereas here, Section 401(4) of the State Employees’ Retirement Code of 1959 specifically provides for the election of the retirement option here sought and which is certainly not inconsistent with sub-section (c) of Article V, Section 16 of the Pennsylvania Constitution.
Having concluded that Petitioners have an unexpired portion of their terms of office to which Section 401(4) would apply, I must also conclude that the attempt to limit the election of this option to judges qualifying be-for March 1, 1974 to be unconstitutional as an impairment of the obligation of contract prohibited by Article 1, Section 17 of the Pennsylvania Constitution.

. Act of June 1, 1959, P.L. 392, as amended, 71 P.S. §1725-401(4) (Supp. 1974-75), as repealed and saved in part by the Act of March 1, 1974, P.L.-, No. 31, 1 Pa. Leg. Serv. ’74.